Citation Nr: 0518255	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  96-18 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of renal failure caused by medications 
administered by the Wilkes-Barre, Pennsylvania VA Medical 
Center (VAMC) in August 1992.


REPRESENTATION

Appellant represented by:	M.L.P.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughters


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty from January 1940 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 RO decision which denied the 
veteran's claim for compensation benefits under 38 U.S.C.A. § 
1151 for residuals of renal failure caused by medications 
administered by the VAMC located in Wilkes-Barre, 
Pennsylvania, in August 1992.  In October 1997, February 
2001, and September 2003, the Board remanded the veteran's 
claim to the RO for further development. 

The veteran is represented in his appeal by his daughter 
M.L.P.  He dismissed his private attorney in June 2000.  

It is noted that the veteran had a hearing in August 1997 
before a member of the Board, and another hearing in October 
2000 before a different member of the Board.  Inasmuch as the 
Board member who conducted the August 1997 hearing no longer 
works at the Board, the veteran was given the opportunity for 
another hearing in October 2000.  As the Board member who 
conducted the hearing in October 2000 is the undersigned 
Veterans Law Judge, the requirements of 38 C.F.R. § 20.707 
are met.  

At the veteran's October 2000 hearing (pages 13-14), his 
daughter alleged that the veteran sustained a cardiovascular 
disability as well as the removal of a kidney stone and 
testicle in 1997 due to the veteran's acute renal failure 
which he sustained in August 1992 .  As these issues of 
compensation benefits under 38 U.S.C.A. § 1151 are not before 
the Board at this time, they will not be addressed in the 
current decision.  They are referred to the RO for proper 
adjudication.  

Also, as pointed out in the February 2001 remand, the Board 
referred the claim of secondary service connection for 
residuals of renal failure (based on the argument that the 
veteran was given Haldol for his psychiatric condition while 
hospitalized in August 1992, he was allergic to the Haldol, 
and the Haldol caused the renal failure) to the RO for proper 
adjudication.  This issue is again referred to the RO.  


FINDINGS OF FACT

1.  The veteran was hospitalized for his back at a VA 
hospital in August 1992, and sustained acute renal failure 
while he was hospitalized.  

2.  The evidence shows that the veteran had pre-existing 
kidney disease before he was hospitalized in August 1992.  

3.  The competent medical evidence shows that the veteran did 
not sustain additional kidney disability beyond the natural 
progression of his pre-existing kidney disease after his 
August 1992 VA treatment (to include medications 
administered) and hospitalization for his back.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of renal failure based on 
additional disability caused by VA treatment (to include 
medications administered) and hospitalization by the Wilkes-
Barre VAMC in August 1992 are not met.  38 U.S.C.A. § 1151 
(as in effect prior to October 1, 1997); 38 C.F.R. § 3.358 
(as in effect prior to October 1, 1997).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was given a 100 percent rating for his anxiety 
reaction in January 1976.  

VA treatment and hospitalization records were submitted from 
August 1992.  They show that the veteran was seen for 
physical therapy for his low back on August 10, 1992.  He 
underwent an MRI on August 12. On August 18, the veteran was 
transferred to the intensive care unit.  Diagnoses were 
hyperkalemia and acute renal failure.  It was noted that the 
veteran had been admitted on July 21, with a history of back 
pain, and left hip pain, radiating towards the left thigh.  
He was seen on August 19.  Assessment was acute renal failure 
secondary to urine retention, and metabolic encephalopathy.  

In the veteran's September 1992 claim, he claimed service 
connection for renal failure secondary to treatment by 
medication at Wilkes-Barre.  

In a statement received in January 1993, the veteran asserted 
that Dr. W. had stated at a meeting on August 25, 1992, that 
medication he had prescribed on August 12, 1992, had 
interacted with other medication he was prescribing, and had 
caused the kidney failure.  

The veteran testified at an August 1997 hearing, the 
transcript of which has been associated with the claims 
folder.  It is noted that the veteran testified before a 
member of the Board of the Veterans' Appeals who is no longer 
at the Board.  However, in October 2000, the veteran was 
later given an opportunity to testify before the undersigned 
member of the Board.  

The veteran's attorney asserted that the veteran was mis-
medicated while hospitalized in August 1992 for conditions 
for which he had already been service-connected.  The 
veteran's daughter described a meeting where the veteran's 
doctor admitted that the veteran's kidney failure was due to 
the wrong mixture of medication administered.  It was noted 
that the veteran was hospitalized for his back, and that the 
doctors gave him medicine in an attempt to relax him, which 
caused his renal failure.  The daughter noted that the 
veteran was scheduled to have his operation done on August 
10, but had it moved it to August 12.  She stated that the 
veteran had renal failure on August 16.  She noted that the 
psychiatrist put the veteran in ICU.  She stated that the 
veteran had a transurethral resection done on September 11, 
1992.  

In response to the Board's October 1997 remand, in February 
1998, the RO sent a letter to the Wilkes-Barre VA Medical 
Center.  It responded that Drs. F.G. and T.F., and the nurse, 
R.P. were still employed by the Medical Center.  It provided 
the last known addresses of Dr. G.W., and the nurse L.S.  It 
stated that the people present at the meeting on August 26, 
1992 were Drs. G.W. and T.F, and the nurses L.S. and R.P.  It 
wrote that no documents other than an attached e-mail message 
were available from the August 26 meeting.  It noted that 
risk management documents prior to February 1, 1993, had been 
purged.  It noted that a tort claim was filed in the case on 
March 28, 1993, and was still in process.  

The RO sent letters to Drs. G.W. and T.F., as well as the 
nurses L.S. and R.P. in June and July 1998, and asked about 
the August 1998 meeting as well as to state any medical 
opinions regarding whether there was an etiological 
relationship between medications administered for the purpose 
of MRI testing and the veteran's renal failure.  No responses 
were received from the aforementioned sources.  

In a January 1999 opinion, Dr. A.S. wrote that the veteran's 
acute renal failure was due to urinary tract obstruction, due 
to prostate enlargement and it had no relationship to any 
imaging procedure that was done.

Dr. T.F. wrote a letter in November 1999.  He wrote that all 
of his notes indicated that he believed the renal failure was 
associated with obstructive uropathy, and that no mention was 
made in any note of contrast material for the MRI.  He 
observed that the order for the MRI done on August 12, 1992, 
did not contain a request for contrast, and that neither did 
the formal report of the MRI contain any reference to 
contrast being used.  He wrote that when contrast is used, it 
is gadolinium, and commented that to his knowledge it did not 
have any renal toxicity.  He stated that he would have 
dismissed MRI contrast it if had been given as a cause.

In a January 2000 opinion, Dr. A.S. wrote that the veteran's 
acute renal failure was secondary to volume depletion and 
bladder neck obstruction due to enlarged prostate during the 
veteran's admission from July 21, 1992, to September 25, 
1992.  The examiner commented that the veteran's acute renal 
failure was transient and caused by bladder neck obstruction.  
He further commented that after being admitted for severe 
backache, he was given various medications for pain relief 
which could have contributed to bladder neck obstruction.  He 
noted that the during the same admission, the veteran had a 
cystoscopy later on that showed enlarged prostate and 
prostatic calculi, so he underwent a TURP.  The examiner 
commented that the veteran's kidney function had been stable 
since this event and for the past 8 years.  The examiner 
further stated that an MRI was done without contrast and it 
had no role in the kidney failure.  The examiner commented 
that upon admission, the veteran did not have any complaints 
of urinary difficulty and Flexeril was given to relax the 
lumbosacral muscles to relieve the backache.  The examiner 
stated that the dose used was appropriate and the usual 
recommended dose.  

In a March 2000 statement, the veteran referred to the 
January 5, 2000, VA opinion, and stated that there was no 
bladder neck obstruction until medication administered had 
caused it.  He wrote that he could not get in touch with Dr. 
W. because he no longer worked at the VA Medical Center.  

The veteran's daughters testified at an October 2000 hearing, 
the transcript of which has been associated with the claims 
folder.  M.L.P. described the veteran's admission to the VA 
hospital in Wilkes Barre in July 1992.  She stated that Dr. 
W. had told her that she had given the veteran Valium for an 
MRI administered on August 13.  She stated that on August 16, 
she found her father in a catatonic state totally 
disoriented.  She testified that her father was sent to the 
ICU ward on August 18 for a psychiatric evaluation, and they 
extracted 2,300 cc. of urine out of him.  She noted that Dr. 
W. called her the next day to say that the veteran was in the 
ICU ward for a kidney infection, not a psychotic breakdown.  
She described a meeting that she had shortly thereafter with 
Dr. W, Dr. F., and the patient advocate.  She stated that Dr. 
W. told her that when he gave the veteran Valium for the MR, 
the mixture of that with Doxepin and Flexeril caused the 
renal failure.  She stated that the veteran was in ICU for 15 
days before he started coming out of it.  It was also noted 
that the veteran was allergic to Haldol, and that even though 
this fact was noted on her father's papers, he was given 
Haldol from August 18 to September 18.  

She wrote that she was told that they wanted to put a 
catheter in him on September 10, but that they couldn't 
because there was a blockage.  She stated that they were 
going to do a transurethral resection of the prostate to fix 
the blockage.  She testified that the veteran had never had a 
prostate problem before that.  She stated that tests in 
September and October 1997 showed very poor kidney function.  
She stated that the veteran had kidney stones removed in 
November 1997, and that the doctor told her that it was a 
result of renal failure.  She testified that Haldol had been 
discontinued long before the veteran was hospitalized in 
September 1992.  

In a December 2001 opinion, a VA nephrologist wrote that the 
medical records of the veteran were reviewed in detail.  He 
wrote that acute renal failure was the result of bladder neck 
obstruction due to an enlarged prostate and dehydration.  He 
wrote that the veteran's kidney function returned to its pre-
existing level subsequently (in reference to this, the 
nephrologist stated to refer to his previous notes of 1/28/99 
and 1/5/00).  The nephrologist wrote that the veteran did not 
have any residual renal failure, aside from the episode of 
acute renal failure.  He observed that the episode of renal 
failure subsided, and the veteran's renal function returned 
to its baseline value.  He wrote that the veteran's level of 
creatine clearance (based on serum creatinine of 1.5 mg/dl on 
9/5/01, a body weight of 81 kg on 12/4/01, was 44 cc. per 
minute) was normal for his age using the Cockcroft and Gault 
formula.  

In a March 2002 statement, the veteran's daughter alleged 
that the veteran was admitted to the hospital on complete 
bedrest, and that therefore, his intake and output of fluids 
should have been monitored very closely.  She alleged that if 
the veteran's fluids had been monitored, then these 
conditions would have been identified.  

In February 2005, the Board obtained an expert medical 
opinion from Dr. G.E.  
He reviewed the veteran's medical records, and specifically 
stated that he had extracted and tabulated all the levels of 
serum creatinine that were in the veteran's medical records 
dating back to 1977.  He used the serum creatinine levels to 
calculate the estimated glomerular filtration rate.  He 
stated that the rate was the best index of kidney function in 
health and disease.  He attached a table, and commented that 
except for two GFR values of over 60 ml/min 965 in 1982 and 
64 in 1990), all the GFR levels since 1977 were below 60 
ml/min, which fulfilled the second criterion for the 
diagnosis of chronic kidney disease of the guidelines.  He 
also commented that the urinalysis done during various 
hospitalizations during this period showed intermittent and 
variable levels of proteinuria of 1+ or 2+, which fulfilled 
the first criterion of the definition of chronic kidney 
disease.  The examiner opined that the reason for the 
veteran's kidney disease was most likely his hypertension and 
arteriosclerosis.  

The examiner specifically commented on the kidney disease 
during August 1992.  He stated that the hospitalization in 
1992 was for lower back pain radiating to the leg due to a 
documented vertebral sclerosis at L4-5.  He commented that 
during treatment with pain medications and muscle relaxants, 
the veteran developed bladder atony with consequent 
obstructive uropathy because of the underlying prostatic 
hypertrophy.  He stated that the medications the veteran was 
receiving could cause bladder atony and due to the veteran's 
bladder neck narrowing resulted in obstruction.  He also 
stated that once diagnosed, this was appropriately treated 
and resulted in return of the veteran's kidney function to 
baseline.  

The examiner also specifically commented on the kidney 
disease after 1992, and the effect of the episode of acute 
renal failure in August 1992 on the veteran's underlying 
chronic kidney disease.  He plotted the average levels of the 
veteran's yearly GFRs and stated that all the available 
values clustered around the straight line representing the 
expected course of the disease.  He stated that the two 
values (1982, 1990) represented two years for which there was 
only a single determination of creatinine.  He noted that 
following the veteran's trans-urethral prostatectomy (TURP) 
in September 1992, there seemed to be an improvement of the 
levels of GFR during the years 1992, 1993, and 1994, perhaps 
due to relief of the obstruction, and their subsequent return 
to the expected levels around the straight line.  

In answering the questions posed to him, he wrote that the 
cause of the veteran's acute renal failure in August 1992 was 
obstructive uropathy.  He wrote that the obstructive uropathy 
was due to bladder atony coincident to the pain and muscle 
relaxing medications (Demerol, Flexiril, Valium, Doxepin) the 
veteran was receiving for the back pain that had necessitated 
his admission in July 1992.  He wrote that the medications 
the veteran was receiving were standard drugs used in such 
cases.  He wrote that the underlying bladder neck narrowing 
due to the prostatic hypertrophy resulted in the veteran's 
inability to empty the bladder and hence the consequent 
episode of obstructive uropathy.  He stated that the veteran 
had chronic kidney disease, which was present prior to the 
episode of acute renal failure in August 1992, and that the 
cause of chronic kidney disease was arteriosclerosis and 
hypertension for which the veteran had been hospitalized and 
treated continuously since the 1980s.  He summarized that as 
documented by the previously summarized facts from the 
medical records, the chronic kidney disease was progressive 
and seemed to be pursuing its natural course.  He indicated 
that the available information did not indicate an increase 
in severity beyond that of the natural progression of the 
underlying kidney disease.  


Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the November 2002 letter which informed the 
veteran of the provisions of the VCAA was imperfect, as will 
be discussed below, there clearly no prejudice to the 
appellant based on any failure to give notice as to this 
element.  The veteran and his representative clearly 
understand what information and evidence is necessary to 
substantiate his claim.  They have been provided information 
about what information and evidence is necessary to 
substantiate the claim during the decade that the claim has 
been in appellate status.  This information has been provided 
in the January 1996 Statement of the Case and the numerous 
subsequent Supplemental Statements of the Case.  This 
information was further provided in the two separate hearings 
before members of the Board in August 1997 and October 2000.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The November 2002 
letter informed the veteran that the RO would obtain any 
medical records, or records from other Federal agencies that 
he told the RO about.  It also informed him that the RO would 
request any private medical records if the veteran told it 
about the records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
November 2002 letter asked the veteran to tell the RO about 
where, when, and by whom he was treated for his condition so 
that it could request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the RO did not use those exact words in its 
letter, it did tell the veteran to send the information cited 
to above regarding additional evidence.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
November 2002 letter not using the exact words prescribed in 
38 C.F.R. § 3.159(b)(1) regarding additional evidence in the 
veteran's possession.  Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in February 1995, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision predated the VCAA, the required 
notices described in the VCAA could not have been given 
before then.  Furthermore, VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his kidney condition throughout the more than 10 
years that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the November 2002 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
December 2003, the claim was reviewed and the veteran was 
sent a supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the November 2002 VCAA 
letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

It is noted that VA received the veteran's claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 in 
September 1992.  While legislation enacted on October 1, 
1997, was amended to include the concept of the negligence of 
VA personnel, prior to October 1, 1997, pertinent law and 
regulation provided that no "fault" element was required in 
order to receive compensation benefits under Section 1151.  
VAOPGCPREC 40-97 holds that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the provisions of Section 1151 as they 
existed prior to that date.  As such, the veteran's claim 
must be adjudicated under the law and statutory provisions in 
effect prior to October 1, 1997.

Prior to 1997, Section (a) of 38 C.F.R. § 3.358 provided that 
where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  




Prior to 1997, Section (b)(2) of 38 C.F.R. § 3.358 provided 
that compensation will not be payable under 38 U.S.C.A. 
§ 1151 for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc. was 
authorized.  

Prior to 1997, Section (c) of 38 C.F.R. § 3.358 provided that 
in determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; and (3) 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.

When determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  Specifically, as applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation is not payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.

The issue in this case is a narrow one.  The issue is not 
whether the veteran suffered renal failure after his 
hospitalization in August 1992, and whether that failure was 
due to the medical and surgical treatment (including 
medication given) that the veteran received in August 1992.  
The medical evidence shows that the veteran suffered acute 
renal failure while he was hospitalized in August 1992, and 
that it was due to a bladder neck obstruction.  The issue is 
whether the veteran incurred additional kidney disability as 
a result of that hospitalization.  In other words, it must be 
determined whether the veteran's acute renal failure resulted 
in lasting kidney disability.  

There are numerous medical opinions addressing the question 
of whether the renal failure the veteran incurred in August 
1992 was due to medication administered in August 1992 or 
alternatively to an MRI procedure that was done at that time.  
Drs. A.S. and T.F. have commented on these matters.  However, 
as noted above, the crucial question is whether the veteran 
incurred additional lasting kidney disability as a result of 
his August 1992 hospitalization.  To that end, a VA 
nephrologist reviewed the veteran's medical records in 
December 2001 and stated that the veteran did not have any 
residual renal failure apart from the acute renal failure 
from August 1992, which subsided, with the veteran's renal 
function returning to its baseline value.  He specified that 
the veteran's level of creatine clearance was normal for the 
veteran's age using a formula called the Cockcroft and Gault 
formula.  

In addition to the December 2001 opinion, an independent 
medical opinion was obtained in February 2005 addressing the 
issue of residual kidney disease from the August 1992 VA 
hospitalization.  This opinion was quite detailed.  The 
examiner reviewed the veteran's multitudinous records, and 
stated that he had reviewed the veteran's levels of serum 
creatinine all the way back to 1977 to determine the 
veteran's glomerular filtration rate (GFR), and that based on 
these findings, the veteran had chronic kidney disease prior 
to the August 1992 VA hospitalization.  The examiner 
commented that the veteran's chronic kidney disease was 
present prior to the acute renal failure in August 1992, and 
that it was caused by arteriosclerosis and hypertension.  

He commented on the kidney disease after the August 1992 
hospitalization and concluded that the available information, 
i.e., the records which he reviewed, did not indicate an 
increase in severity beyond the natural progression of the 
underlying kidney disease.  After plotting all of the 
veteran's yearly GFRs going back to 1977, including GFRs 
after the acute renal failure in August 1992, he stated that 
the values clustered around the straight line representing 
the expected course of the disease.  In fact, he stated that 
after the acute renal failure in August 1992, and more 
specifically, after the veteran's trans-urethral 
prostatectomy in September 1992, "there seems to be an 
improvement of the levels of GFR during the years 1992, 1993, 
and 1994, perhaps due to relief of the obstruction."  

Based on the aforementioned independent medical opinion and 
the December 2001 VA opinion, it must be concluded that the 
veteran's chronic kidney disease did not increase in severity 
after the August 1992 hospitalization beyond the natural 
progress of the disease.  38 C.F.R. § 3.358(b)(2).  For that 
reason, the veteran's claim pursuant to 38 U.S.C.A. § 1151 
for residuals of renal failure based on additional disability 
caused by hospitalization and surgery (to include medications 
administered) by the Wilkes-Barre VAMC in August 1992 must be 
denied.

As laypersons without medical training or expertise, the 
veteran and his daughter are not competent to render a 
probative opinion on a medical matter, such as whether the 
veteran incurred additional renal disability caused by 
hospitalization and surgery at the Wilkes-Barre VAMC in 
August 1992.   See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In reaching the decision to deny the veteran's claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the competent evidence neither 
supports a finding that, nor is in relative equipoise on the 
question of whether, the veteran suffers from the currently 
claimed disability, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).







ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of renal failure based on 
additional disability caused by VA treatment (to include 
medications administered) and hospitalization  by the Wilkes-
Barre VAMC in August 1992 are denied. 






	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


